Citation Nr: 1324874	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected traumatic arthritis of the lumbar spine, currently evaluated 20 percent disabling.  

2.  Entitlement to an increased evaluation for service-connected hypertension, currently evaluated 10 percent disabling.  

3.  Entitlement to an increased evaluation for service-connected psychological factors affecting service-connected disability, currently evaluated 10 percent disabling.  

4.  Entitlement to an increased evaluation for service-connected traumatic arthritis of the thoracic spine, currently evaluated 10 percent disabling.  

5.  Entitlement to an increased evaluation for service-connected residuals of a right distal fibula fracture, currently evaluated 10 percent disabling.  

6.  Entitlement to an increased evaluation for service-connected residuals of a right medial meniscectomy, currently evaluated 10 percent disabling.  

7.  Entitlement to an increased initial evaluation for a service-connected right inguinal herniorrhaphy scar, currently evaluated 10 percent disabling.  

8.  Entitlement to a compensable evaluation for service-connected arthritis of the right hip prior to December 14, 2010.  

9.  Entitlement to an increased evaluation for service-connected arthritis of the right hip, evaluated 10 percent disabling from December 14, 2010.  

10.  Entitlement to a compensable evaluation for service-connected arthritis of the left hip prior to December 14, 2010.  

11.  Entitlement to an increased evaluation for service-connected arthritis of the left hip, evaluated 10 percent disabling from December 14, 2010.  

12.  Entitlement to an increased evaluation for service-connected degenerative disc disease of the cervical spine, currently evaluated 10 percent disabling.  

13.  Entitlement to a compensable evaluation for service-connected residuals of right inguinal hernia repair.  

14.  Entitlement to a compensable evaluation for a service-connected hiatal hernia.  

15.  Entitlement to a compensable evaluation for service-connected loss of erectile power associated with hypertension.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967 and from October 1982 to August 1992.  He also had additional service in the Air Force Reserve and Naval Reserve.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

After the Veteran's claims for increased evaluations were denied by the RO in the September 2007 rating decision, by the January 2008 rating decision, the RO established service connection and assigned a separate, noncompensable (zero percent) evaluation for a right inguinal herniorrhaphy scar associated with the Veteran's service-connected residuals of right inguinal hernia repair from November 27, 2007.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately.)  In an April 2008 statement, the Veteran's private attorney expressed disagreement with the RO's determinations in both rating decisions, and the present appeal ensued.  

In a March 2009 Decision Review Officer (DRO) decision, the RO increased the evaluation assigned for the Veteran's service-connected a right inguinal herniorrhaphy scar from zero percent to 10 percent disabling, effective from March 23, 2007- the date that the Veteran's filed his claim for an increased evaluation for service-connected residuals of right inguinal hernia repair.  38 C.F.R. § 3.400(o)(2) (2012).  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2009, the Veteran presented testimony in support of his claims at a hearing at the RO conducted by a DRO.  A transcript of the October 2009 hearing is associated with the record.  

In an April 2011 rating decision, the RO established service connection for degenerative arthritis of the right knee; a 10 percent initial evaluation was assigned, effective from March 23, 2007 - the date that the Veteran's filed his claim for an increased evaluation for service-connected residuals of a right medial meniscectomy.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98.  Since the Veteran has not expressed disagreement with the assigned evaluation or effective date of this award, that matter is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

Also, in the April 2011 rating decision, the RO increased the evaluation assigned for the Veteran's service-connected arthritis of the bilateral hips from zero percent to 10 percent, effective from December 14, 2010.  Accordingly, "staged" ratings were created by this award.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Also, as this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a December 2012 DRO decision, the RO determined that clear and unmistakable error (CUE) was present in the portion of the April 2011 rating decision which assigned a single, 10 percent evaluation for the Veteran's service-connected arthritis of the bilateral hips from December 14, 2010.  Accordingly, the RO bifurcated the Veteran's initial claim seeking a compensable evaluation for service-connected arthritis of the bilateral hips, and separate 10 percent evaluations were assigned for arthritis of the right and left hips, effective from December 14, 2010.  Accordingly, the Veteran's initial claim for a compensable evaluation for arthritis of the bilateral hips has been recharacterized as stated on the title page to reflect the "staged" ratings created by this award.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A hearing was held in April 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is associated with the record.  

In July 2012, the Board received from the Veteran a motion to amend the April 2013 hearing transcript which was accompanied by a copy of the hearing transcript with hand-written notations from the Veteran.  Later that month, the undersigned VLJ denied the Veteran's motion to amend the April 2013 hearing transcript because the Veteran's assertions did not amount to errors within the meaning of 38 C.F.R. § 20.716 (2012).  Nonetheless, the copy of the April 2013 hearing transcript with the Veteran's hand-written notations has been associated with the claims file, and the Board will proceed with the Veteran's claims noting that his hand-written assertions on this transcripts are statements in support of his claims.  As will be discussed below, the Board is remanding all of the Veteran's claims on appeal, and thus, he is not prejudiced by the Board's actions in this respect.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Representation

When the Veteran filed his initial claims for increased evaluations in March 2007, he was represented in all VA matters by Paralyzed Veterans of America, Inc.  However, in April 2008, the Veteran submitted a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of a private attorney.  

In September 2012, VA received a statement from the Veteran asserting that he no longer wished to be represented by the private attorney named on the April 2008 VA Form 21-22a.  The statement is congruent with the statements from the Veteran's private attorney in September 2012 and May 2013.  


Although a notice letter was not sent to the Veteran affording him the opportunity to select another representative, the Veteran has not indicated that he desires another representative.  Indeed, in his September 2012 statement and at the April 2013 hearing, the Veteran asserted that he wished to continue his appeal unrepresented.  (See the Veteran's September 2012 statement as well as the April 2013 hearing transcript at page 2.)  In light of above, the Board will proceed with the Veteran representing himself.  38 C.F.R. § 20.608(a) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran in substantiating his claims.  

Initially, it appears that there are outstanding private treatment records which may affect all of the Veteran's claims on appeal.  Specifically, the most recent post-service treatment records associated with the record are from Walter Reed Army Hospital and are dated to February 24, 2009.  However, at the April 2013 hearing, the Veteran asserted that he received medical treatment at the facility within the prior six months.  (See the April 2013 hearing transcript at page 15.)  Further, the Veteran testified that his medical care is limited to this facility.  (See the April 2013 hearing transcript at page 8).  

On remand, these reasonably identified records should be sought if the Veteran submits a completed release for them.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  In light of above as well as the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make further attempts to obtain the identified and pertinent private treatment records or make a formal findings that a second request for such records would be futile.  Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

Also, the Board observes that it has been more than three years since the Veteran has been afforded VA examinations to determine the nature and severity of his service-connected disabilities currently on appeal.  At the April 2013 hearing, the Veteran asserted that his service-connected disabilities have worsened since his most recent VA examinations, which were conducted between October 2010 and December 2010.  (See the April 2013 hearing transcript at pages 4, 9, 13, 16-19, 24, 25, 27, 31, 32, 35, and 36.)  

In light of the Veteran's assertions and the existence of outstanding private treatment records which may show a worsening of the Veteran's service-connected disabilities on appeal, the Board concludes that the Veteran should be provided appropriate VA examinations to determine the current severity and manifestations of his service-connected disabilities on appeal herein.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all non-VA health care providers that have treated him for his service-connected disabilities on appeal herein.  The Board is particularly interested in any records from the Walter Reed Army Hospital dated from February 24, 2009, to the present.  The Veteran should be provided a VA Form 21-4142 with instructions to complete and submit it.  If the Veteran identifies additional health care professionals, he should be provided more copies of this Form.  All records obtained should be associated with the Veteran's VA claims file.  

In light of above as well as the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make further attempts to obtain the identified and pertinent private treatment records or make a formal finding that a second request for such records would be futile.  Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected arthritis of the lumbosacral spine, residuals of a right medial meniscectomy, arthritis of the thoracic spine, residuals of a right, distal fibula fracture, degenerative disc disease of the cervical spine, and arthritis of the hips.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing, to include X-ray testing, magnetic resonance imaging (MRI) testing, and neurologic testing, must be completed.  All clinical manifestations (orthopedic and neurologic) of each service-connected disability enumerated above must be reported in detail.  Associate a copy of the examination report with the claims file.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected hypertension, loss of erectile power, hiatal hernia, residuals of right inguinal hernia repair, and right inguinal herniorrhaphy scar.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing must be completed.  All clinical manifestations of each service-connected disability enumerated above must be reported in detail.  Associate a copy of the examination report with the claims file.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected acquired psychiatric disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing must be completed.  All clinical manifestations of this service-connected disability must be reported in detail.  Associate a copy of the examination report with the claims file.  

5.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  38 C.F.R. § 3.655 (2012). 

5.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


